Title: 18th.
From: Adams, John Quincy
To: 


       Upon the warmest day we have had this Summer I was obliged to go to Boston, upon a hard trotting horse; with the Sun blazing in my face all the way. I do not know that I ever suffered more, from the heat. And when I got into Boston I was obliged to bustle about almost all the day. I had to call three times at Mr. Green’s Store before I could get the payment for a bill of exchange, which I think is a very irregular manner for a merchant to transact business. I got the money however in the afternoon. I dined at Mr. Dawes’s. He was not at home himelf; but Mrs. Dawes is a charming woman. She is handsome, but there is an amiable sweetness in her countenance and manners, far more pleasing, than the most perfect beauty could be without it. W. Cranch accompanied me in all my excursions. We went together on the top of Beacon hill; and greatly enjoyed the fine prospect, and the refreshing breeze. At about seven o’clock the wind got round, and it grew quite cool. I mounted, and rode about a quarter of an hour in the rain, after which I had a tolerable ride, and got home, by nine o’clock. I had taken some letters from the post-office, which were from my Sister at New York.
      